Citation Nr: 1118232	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-32 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1989 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held on March 15, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a right knee disability.  Specifically, he claims that service connection is warranted for residuals of right knee surgeries, as these surgeries were necessary due to the rigors of active service.  He essentially contends that his current right knee disability is due to the "wear and tear" suffered during his training as a parachutist.  He asserts that he began suffering from pain and swelling of the right knee in service, which continued following his separation from active duty and required eventual knee surgery.

During the development of the instant claim, the Veteran was provided a VA examination in August 2010.  Following a review of the Veteran's pertinent medical history and physical examination of the Veteran, the VA examiner opined that it is less likely as not that the Veteran's current right knee condition is related to his active service.  In rendering this opinion, the VA examiner noted the Veteran denied any knee pain or disability symptoms upon service separation (see April 1992 Report of Medical History), and a clinical examination of the knee was within normal limits at this time (see April 1992 Report of Medical Examination).  Further, the VA examiner noted the Veteran also denied any chronic knee pain or disability symptoms at a November 1997 Oklahoma Army National Guard physical examination.  

In reviewing the August 2010 VA examination, the Board notes that, while the VA examiner noted that the Veteran did not complain of knee pain while in service, no reference was made to the Veteran's current assertions of in-service knee pain.  In this regard, the Board notes the Veteran has submitted two lay statements, received by VA in July 2006, in support of his contention that he complained of pain and swelling of the right knee during service.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, the VA examiner does not specifically address the Veteran's contention that, while he may not have suffered from a chronic right knee disorder while in service, his repeated parachute jumps caused wear on his knee that eventually led to knee surgery.  

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion addressing all assertions advanced by the Veteran).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Accordingly, the Board finds that the August 2010 VA examination does not provide adequate medical evidence to decide the claim and that a VA examination should be conducted on remand.  38 C.F.R. § 3.159(c)(4); see Mariano v. Principi, 17 Vet. App. 305 312 (2003) (holding that, where there is unrebutted evidence in the record that is favorable to the claim, VA must provide reasons for pursuing further development of the evidence).

In addition, the Board notes that the Veteran has indicated his private physicians have suggested his current right knee disability, to include residuals of knee surgery, are the result of the "abuse" on his knee from repeated parachute jumps in active service.  See, e.g., July 2009 VA spine examination report; see also Board hearing transcript at 8.  However, the Board observes there is no written opinion of record from the Veteran's private treatment providers which directly addresses the etiology of his right knee condition.  The Board notes that the connection between what a physician said and the layman's account of what he purportedly said, when filtered through a layman's sensibilities is attenuated and inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).  As such, on remand, the Veteran should be afforded an opportunity to obtain written medical opinions from his private physicians addressing the etiology of his right knee disability.  

As a final note, the Board observes the Veteran testified at the March 2011 hearing that he injured his knee during infantry school in December 1995.  He asserts he fell and landed on a rock, "busting" his knee open.  He notes he did not seek treatment for his knee at the time, as it would have prevented him from graduating from infantry school.  See Board hearing transcript at 5-6.  Upon review of the record, the Board observes the Veteran was serving with the Oklahoma Army National Guard at the time of this reported injury.  However, it is unclear whether the Veteran was serving on active duty or a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) during this time period.  As such, on remand, the Veteran's National Guard records, to include both personnel and treatment records, should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it verify the Veteran's periods of active duty, active duty for training, and inactive duty for training, if any, with the Oklahoma Army National Guard and (2) forward all available service treatment records associated with such duty for incorporation into the record.

2. Contact the Veteran and request that he obtain written medical opinions from his private physicians regarding the etiology of his right knee disability.  The Veteran should be informed that all medical opinions should be accompanied by supporting rationale.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999).  An appropriate period should be allowed for a response.

3. Following the above, the Veteran should then be afforded a VA examination to determine the nature and etiology of his right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post service medical records.  The examiner should comment as to the likelihood (likely, unlikely, or at least as likely as not) this disability is causally or etiologically related to his injury in service, to include any period of ACDUTRA or INACDUTRA verified by the record.  The examiner should specifically address the Veteran's assertion of in-service pain and swelling of the right knee.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


